Citation Nr: 0927896	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
left testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to February 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In August 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  In May 2009, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings are of record.  

Since the RO last reviewed this issue in November 2008, the 
Veteran has submitted additional evidence.  In written 
statements from May and June 2009, he waived RO consideration 
of that evidence.  Therefore, the Board will consider all 
evidence of record in making its determination, irrespective 
of when the evidence was added to the claims file.  See 
38 C.F.R. § 20.1304(c).  

A review of the record indicates that the Veteran may be 
seeking service connection for bladder dysfunction and 
erectile dysfunction.  Board hearing transcript at 10.  This 
matter is referred to the RO for appropriate action, if 
needed.  


FINDING OF FACT

A current left testicle disability did not have onset during 
the Veteran's active service, was not caused or aggravated by 
his service connected disability of the spine, and is not 
otherwise etiologically related to his active service.  





CONCLUSION OF LAW

The criteria for service connection for a disability of the 
left testicle have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may also be granted for a disability if 
competent evidence shows that such disability was caused or 
aggravated by another disability for which service connection 
has been established.  38 C.F.R. § 3.310.  

During the Board hearing the Veteran expressed his belief 
that his left testicle is atrophied as the result of nerve 
damage caused by his low back disability.  Board hearing 
transcript at 3.  He also stated that he had epididymitis 
during service and that information that he obtained from the 
internet, and submitted to VA, indicate that a result of 
epididymitis is testicle atrophy.  Id. at 7.  

Of note is that the Veteran's own opinion that his left 
testicle atrophy is the result of either nerve damage or 
epididymitis is not competent evidence because there is no 
indication in the record that he has the expertise necessary 
to render a competent opinion on such complex medical 
questions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

Whether a question involving medical matters is subject to 
lay evidence depends on such factors as the complexity of the 
question and whether a resolution of the question can be 
arrived at through observation with the five senses.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (because the unique 
and readily identifiable features of varicose veins are 
capable of being observed by a layperson, the presence of 
varicose veins is not a medical determination); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions such 
as a type of cancer).  

Whether atrophy of the Veteran's left testicle is the result 
of neurological damage caused by his service connected back 
disability or a residual of inservice epididymitis are 
complex questions the resolutions of which are not subject to 
ready observation with the five senses, and hence are not 
subject to a lay opinion.  Id. at 307 (citing Grover v. West, 
12 Vet. App. 109 112 (1999) for the well settled law that lay 
persons are competent to opine as to medical etiology).  

Service treatment records document that the Veteran injured 
his low back in 1980 but the records contain no mention of 
that injury affecting his testicle.  May 1981 urology clinic 
notes show that the Veteran had a left varicocele, but again 
make no mention that this did or would result in any 
testicular dysfunction or atrophy.  September 1985 notes 
document that the Veteran had tenderness of the left testicle 
and mild edema.  A clinician diagnosed epididymitis.  October 
1985 urology clinic notes report that the Veteran continued 
to suffer from epididymitis.  Again there is no mention of 
atrophy of his left testicle, providing limited evidence 
against this claim.  

By November 1985, the Veteran was considering a vasectomy.  
Urology clinic notes from that month indicate that he was 
still tender at the head of the epididymitis on the left but 
that the physician did not feel that a single episode of 
epididymitis would preclude a vasectomy.  The vasectomy was 
performed that month felt much better and examination 
revealed normal testicles bilateral including normal 
epididymitis bilaterally and minimal tenderness.  

An August 1986 report of medical examination includes a 
normal genitor urinary clinical examination.  August 1986 and 
August 1987 reports of medical history, include the Veteran's 
report that he had undergone a vasectomy in 1985 but is 
absent for any mention of his epididymitis, any mention of 
neurological problems, and any mention of his left testicle.  

These service treatment records are evidence against the 
Veteran's claim as the records tend to show that his 
epididymitis resolved prior to separation from service and 
left no residuals.  

There is no evidence of left testicle atrophy within one year 
of separation from service.  Therefore, the presumptive 
provisions for chronic diseases, to the extent that the 
Veteran's claimed disability could be the result of 
neurological deficits, are not for application.  

The Veteran has submitted a July 2005 state court order 
approving a workers compensation settlement.  That order 
documents the Veteran's contention that he had suffered 
injuries of his lower back, left leg, testicle and other 
urological injuries as the result of a work related injury in 
May 2003.  This order also includes references to treatment 
by Drs. T.T., J.C., J.L., P.L. and R.C.  There is no mention 
of the Veteran's active service.  

This order is evidence against the Veteran's claim because it 
tends to show that a disability involving his left testicle 
was caused by an injury suffered long after his separation 
from active service.  

In an August 2004 letter, Dr. "T.T.", attributed the 
Veteran's chronic testicular atrophy and testalgia to his 
workman compensation injury of May 2003, providing highly 
probative evidence against this claim.  

In treatment notes from January 2004, Dr. "R.C." reported 
the Veteran's May 2003 injury and stated that "[h]e's also 
noticed atrophy of his left testicle which he states occurred 
about the same time frame, that is the summer and fall of 
2003.  He was seen by Dr. [L] who felt this was a congenital 
problem associated with a small varicocele."  In a December 
2003 letter, Dr. "J.C." stated that the Veteran had 
numbness of the lateral cutaneous nerve distribution as well 
as the scrotum on the left and that this physician felt that 
this deficit was due to his injury sustained during an 
evacuation of an aircraft in May 2003.  

Similarly, in an April 2008 treatment note, Dr. J.C. stated 
that "He is still disabled relative to his aircraft accident 
in May of 2003.  He suffered a lateral cutaneous 
genitofemoral neuropathy in a fall from the airplane."  
Physical examination revealed "numbness in the lateral 
cutaneous genitofemoral distribution and atrophy of the left 
testicle."  

These notes, letters, and reports all provide evidence 
against the Veteran's claim because the vast bulk of this 
evidence attributes his left testicle atrophy to the 2003 
injury.  The only exception is the reference by Dr. R.C. to 
Dr. L.'s opinion that the atrophy was a congenital problem.  
None of this evidence attributes the Veteran's left testicle 
atrophy to his active service.  Particularly probative in 
this regard is Dr. J.C.'s 2008 letter because in that letter 
the physician attributes the Veteran's atrophy to a specific 
injury to a specific neurological structure.  There is no 
evidence that the Veteran suffered any such injury during 
service.  

In treatment notes from August 2006, S.S., M.D. states that 
the Veteran's atrophic left testicle may be related to his 
past trauma.  These notes never mention any inservice spine 
injury but refer only to the May 2003 work related injury.  
At best, this is a statement attributing the atrophy of the 
Veteran's left testicle to the post service injury, and thus 
evidence against his claim that the claimed disability is 
related in any way to his inservice back injury many years 
earlier.  This is evidence unfavorable to his claim.  

Simply put, because the Veteran has an atrophied left 
testicle as the result of his 2003 injury, and there is no 
evidence of atrophy prior to that injury, the atrophy of the 
left testicle is not somehow also due to his back injury many 
years earlier.

In April 2006, the Veteran underwent a VA genitourinary 
examination.  The examiner indicated that he had reviewed the 
Veteran's claims file.  Examination revealed decreased left 
inguinal sensation related to the 2003 accident.  The 
examiner also found that the Veteran's left testicle was one-
third normal size and tender and that the Veteran had a 
varicocele.  He reported that most of the atrophy occurred 
after the 2003 accident.  Of note is that although the 
examiner used the term "most" there is no evidence of 
record that he had any atrophy of the left testicle prior to 
the 2003 injury.  

The examiner opined that it was less likely than not that the 
Veteran's left testicle disability was related to his service 
and he provided a clear an logical rationale for that 
conclusion, basing it on the lack of symptoms until after the 
2003 injury.  Of note is that the examiner fully considered 
the history in the Veteran's claims file and remarked on his 
back condition as well as his inservice epididymitis.  This 
examination report is evidence against the Veteran's claim.  

Evidence submitted to support the Veteran's claim consists of 
a single page with an internet address indicating a source of 
the Mayo Clinic, printed in April 2007, and, also printed in 
April 2007, an abstract of a research article with an 
internet address indicating retrieval from Pub Med, a 
government database of medical journal articles.  The first 
article states that epididymitis may eventually cause atrophy 
of the affected testicle.  The Veteran has highlighted text 
in the second source indicating that a study of 18 patients 
had shown a significant correlation between testicular 
atrophy two to three years after an acute episode of 
epididymitis.  This is evidence favorable to the Veteran's 
claim.  

As with any evidence, the Board must assign probative weight 
to the evidence and then compare the evidence favorable and 
unfavorable to the claim in order to reach a decision.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(recognizing the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 300 (2008) (stating "As with all types of 
evidence, it is the Board's responsibility to weigh the 
conflicting medical evidence to reach a conclusion as to the 
ultimate grant of service connection.").  

The Board affords considerably greater probative weight to 
the VA examiner's report than to the two items of evidence 
obtained from the Internet.  The examiner's report was 
specific to this Veteran and included a review of his medical 
history.  In contrast, the one internet source only listed 
testicular atrophy as a possible consequence of epididimytis 
and the other involved a study of 18 persons.  Neither of 
those reports was specific to this Veteran and, obviously 
neither contained a rationale as to why this Veteran's 
testicular atrophy was caused by his inservice back injury.  

Also weighing against the claim are the reports by the 
private practitioners referred to above that specifically 
found the Veteran's disability of the left testicle to be 
related to the May 2003 injury.  

In short, the preponderance of evidence of record is against 
a finding that the Veteran's left testicle disability is 
related to his active service.  This evidence, which clearly 
demonstrates that there is no relationship between the 
Veteran's service and his left testicle disability, 
necessarily encompasses whether that disability was either 
caused or aggravated by his inservice back injury and/or 
epididymitis.  Hence, the Board must deny his appeal.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here the Veteran was not provided with notice as to how VA 
assigns effective dates and disability ratings in the event 
that service connection is granted until after the initial 
adjudication of his claim by the RO.  Even then the notice 
was provided in a letter that accompanied the unfavorable 
decision, rather than in a separate document.  Of note is the 
claim was readjudicated in the March 2007 Statement of the 
Case and again in the November 2008 Supplemental Statement of 
the Case, thus curing a timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  To the extent that any defects remain as to the 
notice provided for these two downstream elements, such 
defects amount to harmless error.  In this regard, service 
connection is not established for the claimed disability so 
no effective date or disability rating will be assigned.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2005, prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records.  The Veteran has submitted treatment 
records, reports, and letters from private health care 
providers including "J.C.", M.D.; "R.C.", M.D.; "T.T.", 
M.D., a Family Medical Center; documents obtained from 
internet sources; and a copy of a state court order regarding 
a workman's compensation claim.  The Veteran was provided 
with opportunities to forth his contentions during hearings 
before a DRO and before the undersigned Veterans Law Judge.  
VA afforded the Veteran an adequate examination in April 
2006.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


